Citation Nr: 0114242	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  95-18 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to January 
1980.  The appellant is his widow.  This appeal arises from a 
March 1994 rating decision of the Department of Veterans 
Affairs (VA), San Juan, Puerto Rico, regional office (RO).  
That rating decision denied the appellant's claim for service 
connection for the cause of the veteran's death.

In December 1996, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  Subsequently, 
a February 2001 rating action continued the prior denial.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  It is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

As noted in the previous remand, the veteran died in July 
1993 at the age of 37.  The death certificate indicated that 
the type of death as natural, and listed cardiac failure as a 
consequence of ventricular fibrillation as the cause of 
death.  At the time of his death the veteran was service 
connected for major depression, rated as 70 percent 
disabling, hidradenitis, rated as 50 percent disabling, and 
status post brachial plexus injury of the right arm, rated as 
60 percent disabling.  

The appellant contends that the veteran died as a result of 
the combination of medications he took for his service 
connected disabilities.  She also contends that the veteran 
had hypertension as a result of his service connected 
disabilities which contributed to his death.  The record 
contains a one-page written report dated on the day of the 
veteran's death from a doctor who apparently treated him.  
This statement, which is barely legible, appears to indicate 
that the veteran may have been admitted to the hospital with 
a diagnoses of drug intoxication, suicide attempt, and 
respiratory failure.  The appellant testified that the 
veteran was hospitalized for approximately four days prior to 
his death.  

The December 1996 remand pointed out that complete 
hospitalization records are necessary in order to properly 
consider the claim.  Additionally, it noted that an autopsy 
was performed; however, the complete autopsy report does not 
appear to be of record, although a report of toxicology is of 
record.  Review of the record showed that the RO had 
attempted unsuccessfully to obtain the autopsy report.  The 
1996 remand also directed that the RO make another attempt to 
obtain the complete autopsy report.

Following the Board's December 1996 remand, the RO sent the 
appellant a letter dated in May 1997.  This letter informed 
the appellant that:

We need you to provide the complete 
records of the veteran's final 
hospitalization at the Medical Center of 
Arecibo during July 1993... We also need 
the complete autopsy report of the 
veteran.

The appellant apparently did not respond to this letter, and 
the RO did not undertake any follow-up development.  Finally, 
nearly four years later, in February 2001, a supplemental 
statement of the case was issued and the case was returned to 
the Board.   

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
vacated and remanded a Board's decision because it failed to 
ensure that the regional office achieved full compliance with 
specific instructions contained in a Board remand).

It is clear that the RO did not undertake the development 
requested in the Board's December 1996 remand.  Instead, a 
single letter was sent to the appellant, essentially 
requesting her to provide the needed records.  This was 
contrary to the remand instructions that the RO itself obtain 
such records.  Unfortunately for the appellant, nothing was 
done with respect to her claim for nearly four years; 
however, as the Board remains unable to adjudicate the claim 
based on the record as it now stands, another remand is 
required.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After obtaining any necessary 
releases, the RO should contact the 
Medical Center of Arecibo directly and 
obtain legible copies of the complete 
records of the veteran's final 
hospitalization at that facility during 
July 1993, including all physicians' 
notes, nurses' notes, and treatment 
records.  In particular, a legible copy of 
the one page physician's note dated July 
8, 1993, included in the record, should be 
obtained.  These records should be 
associated with the claims folder.  If any 
records are unavailable, that fact must be 
noted in the claims folder.

3.  The RO should make another attempt to 
obtain the complete autopsy report of the 
veteran.  The complete report should be 
associated with the claims folder.  If the 
report is unavailable, that fact must be 
noted in the claims folder.

4.  The RO should review the claims folder 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.  Thereafter, the RO should 
readjudicate the appellant's claim on the 
merits.  If the benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




